United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-3545EM
                                 _____________

Judy Cohn,                            *
                                      *
             Appellant,               *
                                      *
      v.                              * On Appeal from the United
                                      * States District Court for
                                      * the Eastern District of
Missouri Department of Mental Health, * Missouri.
Division of Comprehensive Psychiatric *
Services, Great Rivers Mental Health * [Not to be published]
Services,                             *
                                      *
             Appellee.                *
                                 ___________

                            Submitted: March 11, 1999

                                 Filed: March 24, 1999
                                  ___________

Before RICHARD S. ARNOLD, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

     This is an action under the Americans with Disabilities Act of 1990, 42 U.S.C.
§12101 et seq. The District Court1 granted the defendant's motion for summary


      1
       The Hon. David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, sitting by agreement of the parties under 28 U.S.C. §636(c).
judgment. The Court held, among other things, that no genuine issue of fact had been
presented with respect to whether defendant realized that plaintiff was disabled, or
whether plaintiff had ever requested an accommodation.

       Having read the briefs and heard oral argument, we affirm. We do not believe
that the case has enough precedential significance to justify a full opinion. We agree
with the result reached by the District Court and with much of that Court's reasoning.

      The motion of appellee to strike appellant's addendum is denied.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2–